Exhibit BENNING STREET, LLC c/o First American Realty, Inc. r. Boulevard P.O. Box 646 Worcester, MA 01613-0626 December 20, 2010 Terry A. Moody Executive Vice President of Global Operations Thermadyne Holdings Corp. 16052 Swingley Ridge Road Suite 210 St. Louis, MO 63017 Re: 82 Benning Street, West Lebanon, New Hampshire/Amended and Restated Real Industrial Real Property Lease by and Between Benning Street, LLC successor in interest to National Warehouse Investment Company and Thermal Dynamics Corporation (the "Lease") Dear Terry: This letter is with reference to the Lease, as amended by Third Amendment to Amended and Restated Industrial Real Property Lease ·dated as of December 1, 2010 (the "Third
